EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Pereton on 9/8/22. The application has been amended as follows:

30.      (Currently Amended) An oral device container, comprising:
a bottom portion; 
a top portion;
a side wall extending between the bottom portion and the top portion defining a gap, wherein the top portion is movably coupled to the side wall via a mechanical connection, wherein in a closed configuration, a magnet of the top portion aligns with a magnet of the side wall in a first orientation, and in an open configuration, the magnet of the top portion aligns with the magnet of the side wall in a second orientation ; and
a cap portion positioned within the gap between the bottom portion and the top portion.

31.	(Previously Presented) The oral device container of claim 30, wherein the the mechanical connection is a hinge.

32.	(Cancelled) 

33.	(Cancelled) 

34.	(Previously Presented) The oral device container of claim 30, wherein in a closed configuration, the bottom portion, top portion, and side wall form a ring-shaped recess around which the cap portion extends.

35.	(Previously Presented) The oral device container of claim 30, further including:
a mounting portion extending from the bottom portion, the mounting portion configured to cooperate with a corresponding mounting portion of a bottle so as to secure the bottom portion to the bottle.

36. – 40.	(Canceled) 

41.       (Currently Amended) An oral device container, comprising:
a base portion including a bottom portion, a top portion, and a side wall extending between the bottom portion and the top portion, wherein the top portion is movably coupled to the side wall, and in a closed configuration, one or more magnets of the top portion align with one or more magnets of the side wall in a first orientation, and in an open configuration, the one or more magnets of the top portion aligns with the one or more magnets of the side wall in a second orientation; and
a cap portion coupled to the base portion, the cap portion including a transparent portion, wherein in the closed configuration, the bottom portion, top portion, and side wall form a ring-shaped recess around which the cap portion extends.

42.	(Previously Presented) The oral device container of claim 41, wherein the top portion is rotatably coupled to the side wall via a hinge.

43.	(Cancelled) 

44.	(Canceled) 

45.	(Previously Presented) The oral device container of claim 41, wherein in a closed configuration, a central axis of the bottom portion is collinear with a central axis of the top portion.

46.	(Previously Presented) The oral device container of claim 41, further including:
a mounting portion extending from the bottom portion, the mounting portion configured to cooperate with a corresponding mounting portion of a bottle so as to secure the bottom portion to the bottle.

47.	(Previously Presented) The oral device container of claim 41, wherein the top portion is moveably coupled to the side wall via complimentary connectors of the top portion and the side wall. 

48.	(Previously Presented) The oral device container of claim 41, wherein in a closed state, the top portion, side wall, bottom portion, and cap collectively define a receiving space sized to receive an oral device therein. 

49.	(Previously Presented) The oral device container of claim 48, wherein the transparent portion is positioned so as to provide a line of sight through the cap to the receiving space. 

50.      (Currently Amended) An oral device container, comprising:
a bottom portion; 
a top portion including a first connector and one or more magnets; and
a side wall extending between the bottom portion and the top portion, the side wall including a second connector and one or more magnets, wherein the top portion is rotatably coupled to the side wall via the first connector and second connector; 
wherein in a closed configuration, the one or more magnets of the top portion align with the one or more magnets of the side wall in a first orientation, and in an open configuration, the one or more magnets of the top portion aligns with the one or more magnets of the side wall in a second orientation, wherein in the closed configuration, the bottom portion, top portion, and side wall form a ring-shaped recess around which a cap portion extends.

51.	(Canceled) 

52.	(Previously Presented) The oral device container of claim 50, further including:
a mounting portion extending from the bottom portion, the mounting portion configured to cooperate with a corresponding mounting portion of a bottle so as to secure the bottom portion to the bottle.

53.	(Previously Presented) The oral device container of claim 50, wherein the first connector and the second connector collectively define a hinge. 

54.	(Currently Amended) The oral device container of claim 50, 
wherein the cap portion includes wherein the transparent portion is positioned so as to provide a line of sight through the cap to the receiving space.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	9/8/22